FILED
                            NOT FOR PUBLICATION                             NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONALD L. PORTER,                                No. 10-15882

              Plaintiff - Appellant,             D.C. No. 1:03-cv-06291-AWI-
                                                 SMS
  v.

RAY MABUS, Secretary, U.S.                       MEMORANDUM **
Department of the Navy,*

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                           Submitted October 25, 2011 **

Before:       TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Ronald L. Porter appeals pro se from the district court’s judgment

dismissing his employment action against the Navy. We have jurisdiction under

       *
             Ray Mabus is substituted for his predecessor, B.J. Penn, as Secretary
of the Department of the Navy under Fed. R. App. P. 43(c)(2).

       **    This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a district court’s dismissal for lack of

subject matter jurisdiction. Shanks v. Dressel, 540 F.3d 1082, 1086 (9th Cir.

2008). We review for an abuse of discretion a district court’s decision to dismiss a

duplicative action. Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th

Cir. 2007). We affirm.

      The district court did not abuse its discretion by dismissing Porter’s claims

that were duplicative of his claims in his other pending actions. See id. (“Plaintiffs

generally have no right to maintain two separate actions involving the same subject

matter at the same time in the same court and against the same defendant.” (citation

and internal quotation marks omitted)).

      After dismissing Porter’s duplicative claims, the district court properly

dismissed Porter’s action as moot because the court could not grant any relief on

Porter’s remaining claims. See Foster v. Carson, 347 F.3d 742, 745 (9th Cir.

2003) (a case is moot if there is no longer a possibility that the litigant can obtain

relief for his claim); see also Landgraf v. USI Film Prods., 511 U.S. 244, 254

(1994) (prior to the enactment of the Civil Rights Act of 1991, Title VII did not

allow for recovery of backpay “unless the discrimination was also found to have

some concrete effect on the plaintiff’s employment status, such as a denied

promotion, a differential in compensation, or termination”); Walsh v. Nev. Dep’t of


                                            2                                     10-15882
Human Res., 471 F.3d 1033, 1036-37 (9th Cir. 2006) (former employee, who did

not seek reinstatement in her lawsuit, could not seek injunctive relief regarding

former employer’s anti-discrimination policies); Hemmings v. Tidyman’s Inc., 285

F.3d 1174, 1201 (9th Cir. 2002) (“Prior to the enactment of the Civil Rights Act of

1991, Title VII forbade imposition of punitive, or of compensatory, damages; the

original Act provided only for equitable remedies.”).

      Porter’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    10-15882